Title: To Alexander Hamilton from Aaron Ogden, 6 July 1799
From: Ogden, Aaron
To: Hamilton, Alexander


Sir.
Elizabeth Town [New Jersey] July 6 1799

The intervention of the 4th. of July and the Affairs of the Society of Cincinnati having occupied the day succeeding, have delayed my answering yours respecting the appointment of Mr. How to a second Lieutenancy in the 11th. regiment. I beg you to be assured that the measure proposed, will be to me perfectly agreeble, and I have accordingly in my letter to Mr Howe enquired of him whether such an appointment as you have proposed for him in the line would be acceptable.
With the most respectful attachment   I am Dr Sir.   your mo. ob. servt
Aaron Ogden
Major General Alexander Hamilton
